Earl Warren: Number 406, Federal Trade Commission versus Simplicity Pattern Company Incorporated and Number 447, Simplicity Pattern Company Incorporated versus Federal Trade Commission. Mr. Weston, you may proceed.
Charles H. Weston: Mr. Chief Justice, may it please the Court. These cases involved the validity of an order of the Federal Trade Commission which was issued under subsection (e) of Section 2 of the Clayton Act. Section 2 (e) makes it unlawful to discriminate by furnishing services or facilities to a purchaser upon terms not furnished -- upon terms not given in proportionally equal terms to all purchasers. The complaint which the Commission filed, charged Simplicity Pattern with violating Section 2 (e) and also with violating the Federal Trade Commission Act. The Commission dismissed the Trade Commission Act charge and it is not in issue. Simplicity does not sell its patterns direct to the public. It sells to ten cent store chains such as Woolworth and Kresge to so-called fabric stores and to department stores. The discrimination which was found was in furnishing catalogues and cabinets which I will describe later to ten cent stores on terms which were entirely different from the terms in which it furnished them to fabric stores. There were also discriminations in the services rendered these two classes of stores. Simplicity makes no charge for the catalogues which it furnishes to the ten cent stores. It also makes no charge to the cabinets furnished to them. It charges the fabric stores for every catalogue and every cabinet furnished to them. It makes no charge to the ten cent store chains, the cost of transportation on these catalogues, cabinets and patterns also. It requires the fabric stores to pay this cost of transportation. It requires the fabric stores to pay for their initial stock of Simplicity Patterns. It does not require the ten cent stores to pay anything for their initial stock of patterns. So it is that Simplicity, there's the cost of carrying the entire inventory of the ten cent stores and this is not negligible in amount for these ten cent store customers had a pattern and inventory that was close to a $1,800,000.00. These various preferences were equivalent to a price discrimination of more than 25%. The preference was also of the large barrier over the small. That is a preference which Congress considered to be an evil and which the Robinson-Patman Act was designed to prevent. The pattern which Simplicity makes consists of several pieces of tissue paper which give designs and directions for making dresses and garments. Simplicity puts out about 40 new patterns each month and it discards about the same number. It maintains approximately 600 patterns in its current list. It sells to all retail stores at 60% of the retail price and that price is stand on the pattern. Now, a catalogue which lifts the current offerings is essential to retail sale that was specifically found. The prospective purchaser looks through the catalogue to find out what is offered and what will suit their needs and then buys whatever pattern is selected. Simplicity issues a new catalogue each month and it furnishes one or more of these catalogues to every store which handles its patterns. It also furnishes, to these stores, cabinets, steel cabinets. They're made by a steel fabricator according to Simplicity's specifications and designed to be convenient store containers for Simplicity patterns. The original stock of patterns are shipped to the store in one or more of these cabinets and the store later adds to its patent -- to the pattern stock, which it carries and needs more cabinets while Simplicity will furnish them. Now, the cabinets which were furnished to the fabric stores were somewhat superior quality to those which were furnished to ten cent stores. I submit that on the question of discrimination, this is absolutely immaterial. Whatever the fabric store got, it paid for. And what the ten cent store got, it got free and without charge. Simplicity has seven ten cent store customers and about 24% of its sales are to these -- these ten cent store chains. Of course, there are many stores in the chain and there where over 1800 in the worldwide chain. Simplicity makes its contract with the chain, but each store in a chain individually orders and reorders the patterns which it wants. Therefore, as far as servicing was concerned, these stores were serviced individually just as the fabric store would be. And at least in some areas, the average purchases of the ten cent stores was less that the average purchases of the fabric store customers of Simplicity. Now, I've used the designation, fabric store. That is meant to cover dry good stores and fabric shops which carry a large assortment of fabrics. They sell patterns primarily to promote their fabric sales. They are, in a sense, captive customers. The bargaining power is very weak, because each individuals, the purchases of each individual store infinitesimal compared to the purchases of one of these ten cent store chains, the -- the chains bought hundreds of thousands of dollars worth of patterns each year, Woolworth bought well, over 1 million, but Simplicity had 6000 some -- up around 6000 fabric store customers, but less than $400 worth of Simplicity's pattern each year. It's not surprising that these stores got the short-end of the deal and that they generally lost money on their pattern business.
Potter Stewart: Does the record show that Simplicity also lost money in dealing with those small stores?
Charles H. Weston: It claimed that it did. It had a very curious way of arriving at -- at that -- at the result that it -- it did lose money.
Potter Stewart: They gave us -- because of the destruction of the patterns that it go out of date, isn't that it?
Charles H. Weston: Yes.
Potter Stewart: Isn't that the claim, I mean?
Charles H. Weston: That's the claim. Let's look at that a little bit though. The store pays for the patterns it gets originally. Simplicity just simulates sales when it's a constant flow of new patterns. It can't have thousands on the market at once. It discards certain ones as outdated that the store has one of the old patterns. It's paid for it. Simplicity doesn't lose money and that, it merely sends out some new two pieces of tissue paper representing a new pattern. It gets a credit against what it paid for the first pattern which is not been sold against the new pattern. It hardly stands to reason that Simplicity, out of mere goodness of heart, would continue to do business with 6000 customers with whom it was asked of which it was losing money. It had about 10,000 fabric store customers in all.
Potter Stewart: While you're still on the facts, Mr. Weston, for my own clarification, I wanted to be sure I understand. What you called ten cent stores are what I call the red front stores?
Charles H. Weston: Yes.
Potter Stewart: I just want to --
Charles H. Weston: Yes, I used a phrase -- it's the same thing.
Potter Stewart: The red front stores.
Charles H. Weston: It's the same thing.
Potter Stewart: And the so-called fabric shops include small specialty shops?
Charles H. Weston: Yes.
Potter Stewart: As well as, large department stores?
Charles H. Weston: No, no. The department stores are separate. There were those three classifications.
Potter Stewart: There were three classifications.
Charles H. Weston: And the Commission limited its evidence and all the findings are limited solely to the ten cent store group and the fabric store group, not department stores.
Potter Stewart: And the fabric store group would be then a specialty --
Charles H. Weston: Yes. Not necessarily a specialty. Of course, they carry -- most of them at least, carry other things than fabrics, but they had a substantial pattern -- fabric department.
Potter Stewart: And are they typically of small independent units? Do the record show or not?
Charles H. Weston: Yes. They are. They're all independent. They -- and they -- certainly, most of them are very small. The record did show one that had purchases of something like 12,000 which of course was entirely a typical one, as to the --
Potter Stewart: 12,000 in patterns?
Charles H. Weston: Yes.
Potter Stewart: Or fabrics?
Charles H. Weston: But -- no, patterns. That was very unusual, if not at all, typical. I -- I think that that was -- a few of the fabric stores would carry patterns of other makers than Simplicity and I think that in that case, they carried three different kinds of patterns. Now, the Commission -- the case went through the usual administrative process to this initial decision by the hearing examiner and then that was carried to the Commission and it rendered an opinion. In that opinion, it adopted the findings and conclusions of the examiner and it found, which really wasn't disputed that Simplicity did discriminate in the services and facilities which it furnished. It found that the ten cent stores and the fabric stores compete in the sale of Simplicity patterns. It ruled that these facts established a violation of Section 2 (e) and that is not necessary to show, in addition, that the fabric stores were injured by the discriminations. It also ruled that in a proceeding under Section 2 (e), the seller does -- does not -- given the defense of so-called cost justification. The court below was unanimous in affirming the finding as to competition. A majority held that the clause in Section 2 (a) prohibiting price discrimination, which limits the prohibition to price differentials which happened in jury's effect on competition, may not be read into 2 (e) which is an outright prohibition. A differently constituted majority held that Section 2 (b), which I will come to later, permits justification did not attack to state just what the -- how broad their justification was, but justification over and above any defense given by the statute itself, apart from 2 (b), but that at least that that -- that justification included so-called, cost justification. Now, we take issue with the Court's ruling as to the effect of Section 2 (b). Simplicity challenges the finding as to competition. It also urges that under Section 2 (b), it is entitled to show, by rebuttal evidence, absence of competitive injury. A question of competition is preliminary to the other questions and I hope to discuss it first. The Actual wording of 2 (e) does not confine the prohibition to purchasers who compete with each other in resale of the seller's product. However, this has been the -- at least, inferentially, the Commission's interpretation of that section and we're prepared to have at Court, for purposes of this case, assume that Section 2 (e) applies only if the purchasers resell the same product in the common market. The facts here show, we think, ordinary common garden-variety type of competition where two stores -- two types of stores selling the same thing in the same cities and shopping areas, sometimes in the same city block. Now, they weren't rendered noncompetitive because of different motivations for selling patterns. The ten cent stores sold patterns to make a profit on the sale of patterns and they would not sell them, if they were not independently profitable. As I mentioned before, the fabric stores sold them primarily to aid in there fabric sales. But they're both soliciting trade in the same group of public. They both have the purpose of capturing as many pattern customers as possible. Ten cent store wanted to do this to make as much money as possible in its pattern sales. The fabric store wanted to do this, because sale of a pattern in its own store was likely to lead to the purchaser trading to its adjoining fabric department and the buying unnecessary material there. Also, the larger the sales of patterns, the easier it was to absorb the cost of such things as catalogues and cabinets.
Potter Stewart: Does the record show that some of the fabric stores actually operated their pattern -- pattern part of their business at a loss?
Charles H. Weston: Most of them said that they regarded it as unprofitable. Now, the --
Potter Stewart: So, that does appear in the record?
Charles H. Weston: Yes.
Potter Stewart: At least to that extent, as an alternative.
Charles H. Weston: It was -- the testimony along that line was all very general and rather vague in the note. Cost figures were put in, but they were -- they would be asked a question in cross-examination whether they consider this a profitable business and most of them said, “No.” They hoped it might become to such, but that is -- as it has then being conducted, it wasn't.
Potter Stewart: One of the fabric stores gave these patterns away? You couldn't have competition then, would you? (Voice Overlap) gave -- gave the customer's opinion about fabrics.
Charles H. Weston: No, I suppose you -- I suppose if you -- if it was just a gift of business, then -- then it wouldn't be.
William J. Brennan, Jr.: Well, the prices that which --
Speaker: I wouldn't understand that. It must have been --
Charles H. Weston: Well --
Speaker: What you said that the reason there was competition was before they sold to the same market. (Inaudible)
Charles H. Weston: Well, the -- they wanted to -- well, perhaps I -- perhaps I was a little too hasty to say if that -- that -- if they gave them away, they would not be in competition. They would -- of course, they would -- there wouldn't be the usual question of comparison of cost and -- and discriminatory treatment, if -- if the person was just giving away the ultimate product rather than selling it. Here, there was no question that they were selling it. They were selling it at a price.
William J. Brennan, Jr.: Well, the customer paid the same price to be -- if a pattern (Inaudible)
Charles H. Weston: That's true.
William J. Brennan, Jr.: Woolworth or other fabric shops?
Charles H. Weston: Yes. This as I said, the price was stamped on the pattern and the testimony was that there has been no price cutting in the field. But the facts that price was the same, doesn't mean it was not an absence of competition. If that were the case, you never have competition wherein the State having fair trade law and articles that are subject to fair trade contracts so that the same price by requirement of the law, they obviously would be in competition. It might be -- it might affect the same -- of all the same elements of -- of competition that you'd have otherwise. They would be seeking to get as many customers as possible in either case. Now, Simplicity makes a rather complicated contention which is based on a ruling that the Commission made in pursuing on the Trade Commission Act charged and this ruling was that the evidence failed to show affirmatively that the discrimination injured the fabric stores. Now, Simplicity argues that since the discriminations here were conceded to be equivalent to more than the 25% price differential and since in the Morton Salt case in 334 U.S., this Court said that, "A smaller price differential did not obviously -- adversely affected competition. The ruling as to absence of proof, as to competitive injury and defining the competition, could not be squared with each other. Our brief in 447 points out that it's highly doubtful whether the Commission applied the test and principles which -- which in the Morton Salt case were held to be determinative of the question of competitive injury under Section 2 (a)'s effect on competition clause. Error by the Commission, if there was error in its ruling on the collateral charge, cannot invalidate the finding of competition which is made in connection with the Clayton Act charge. In addition, the validity of that finding depends on the evidence which supports it, whether it's adequate. There can be no doubt as to the adequacy of the evidence. Two ten cent store witnesses testified without reservation that those stores and the fabric stores were in competition in the sale of fabric -- in the sale of patterns. As I have mentioned, the finding was unanimously upheld by the Court of Appeals. Now, under accepted principles, this administrative finding should not be reversed unless there is a convincing showing of clear error.I -- I submit that Simplicity's challenge does not even adumbrate error. Now, the other questions are whether, when all the elements of the 2 (e) violation have been established, Section 2 (b) permits the defense of cost justification or the defense of the absence competitive injury. These questions turned on the meaning and effect of 2 (b), but possibly the other provisions of subsections of Section 2, maybe relevant to some extent and I will briefly indicate what these sections are. There are five prohibitory sections, but 2 (f) is tied to 2 (a) and I think we can regard in -- sections as limited to four sections of this type. 2 (c), 2 (d) and 2 (e) constitute each a specific prohibition of a specific practice, each is without a proviso. Each is without any qualifying clause. They, therefore, stand in contrast with 2 (a), prohibiting price discrimination. It has three provisos. One of them is -- one proviso is subject to another proviso. It has the clause limiting the prohibition to differentials which adversely affect competition. The most important proviso is the one that exempts differentials which make only due allowance for differences in the seller's cost, due to resulting from different methods of delivery or quantity sold. Now, I'll just state what 2 (c), 2 (d) and 2 (e) do. 2 (c) prohibits payment of brokerage to the other party to a sales transaction. 2 (d) makes it unlawful to pay a purchaser for furnished -- for services or facilities which he has furnished in connection with sale of the seller's product without making a proportionally equal payment available to other competing purchasers. It's very close to 2 (e) and 2 (e) prohibits furnishing services or facilities to one purchaser not accorded and proportionally equal terms to all. Now, the Commission and the courts have uniformly held that the effect clause of 2 (a) may not be read into 2 (c), 2 (d) or 2 (e), which as I said are outright prohibitions. The Courts of Appeals in four different circuits have held that the effect clause may not be read into 2 (c). In two circuits, it has been held that this clause may not be read into 2 (e), the one here involved. It's also been held that the cost-saving proviso of 2 (a) may not be read into 2 (c). And none of these cases was there a dissent on these points. Actually, and I want to emphasize this, Simplicity states, concedes, or disclaims any contention that either the cost saving proviso or the effect clause of 2 (a) is to be read into 2 (e), it rests this case solely on 2 (b). Now, that consists of what I'll call a procedural provision and a proviso. The proviso as the Court knows is that it permits its seller to show that his lower cost or the services or facilities which he furnished were made in good faith to meet the equally low price of a competitor at the services or facilities furnished by the factory. Simplicity doesn't act -- claim to be within this proviso, but rest solely on the initial part of 2 (b). Now, I would like to read that initial part. It's -- the Court will find it in page 26 of our brief in 406, "Upon proof being made at any hearing on a complaint under this Section, that there has been discrimination in price or services or facilities furnished, the burden of rebutting, the prima facie case thus may shall -- but in showing justification, shall be upon the person charged with a violation of this Section. And unless justification shall be affirmatively shown, the Commission is authorized to issue an order terminating the discrimination." On this -- on their face, these words are simply declaratory that party who has the burden of proof, has any exception from the general prohibition of 2 (a) or 2 (e). These exceptions are granted by the provisos to 2 (a). They are granted by the proviso of 2 (b), which applies to both 2 (a) and 2 (e). Simplicity reads the words showing justification as broader and is authorizing substantive defenses which are not otherwise authorized for Section 2. If such additional defenses are granted, they are obviously, holy undefined.Sections 2 (c), 2 (d) and 2 (e), instead of being outright prohibitions, there's something quite different. They are open to any defense which a reviewing court and the Commission may consider to be just and reasonable under the circumstances of a particular case. That's practically what the Court of Appeals said at 338. And 2 (a)'s provisos do not set the limits of the defences given to price discrimination. There are these unknown and unknowable additional defenses available under 2 (b).
Speaker: (Inaudible)
Charles H. Weston: No. I -- it said that if you could do not just adopt 2 (a)'s criteria. You'll find that the top -- near the top of 338, at the end of the paragraph at the top of that page, "We do not agree with petitioner that such justification reaches so far as -- so far as to import 2 (a) criteria as matters of defense in Section 2 (e) charge." And then, near the bottom -- at the bottom of that page, "Congress, we think, must've intended that justification to be shown under the first clause of 2 (b) asked with 2 (e) charge of discrimination in facilities furnished was to depend upon the facts in a particular case." As broad as that, as I read it, in -- in Morton Salt, this Court construed Section 2 (b) as this -- according to what's Court said pointed out that, "The general rule with a statutory construction was that when a statute contains an exceptionary exemption from the general prohibition, the party who claims the benefit as the exception, has the burden of proof." It said that, "2 (b) specifically imposes that burden on that party charged with violation." His construction was reaffirmed in the Automatic Canteen case in 346 U.S. Now the Court there said that "2 (b), apart from the proviso, attempts to lay down the rules of evidence under the Act." And it said, "As references to 2 (b) or to the procedural language preceding the proviso, legislative history confirms and requires the construction that 2 (b), apart from its proviso, does not -- is procedural and not substantive." The section, as it now reads, was in the builder's reported by the House Judiciary Committee except that at that time, it applied only to price discrimination. The committee filed a 17-page report which discussed at some length every provisions of the bill. All of it said about this initial part of 2 (b) was, "That it merely lays down directions with reference to procedure including a statement with respect to burden of proof." I submit that this statement is irreconcilable with Simplicity's construction of 2 (b) as creating, authorizing substantive defences. The Committee unequivocally said that it was procedural loan. Several pages of the report were devoted to an analysis of the provisos of 2 (a) and I may say that the report was issued after extensive public hearings. If in addition to the defences given by this provisos, 2 (b) gives other defences of unknown and unknowable scope, the Committee's detailed discussion of the provisos was an exercise in futility. Also, with statement that the -- this part of a section was procedural only, was Simplicity's construction is right, as I submit, practically attract to Congress. Now, the circumstances under which 2 (b) was extended to discrimination in furnishing services or facilities are also irreconcilable with Simplicity's construction. In the fourth Congress for the House was committee amendment to extend both parts of 2 (b) to furnishing services or facilities. The significant thing about this action is that the only thing that was mentioned, that was brought to the attention of Congress was that the proviso was being extended to this kind of discrimination. The extension -- the procedural provisions to the -- to this discrimination was so unimportant, it was not even mentioned. It was naturally appropriate to extend the procedural provision when the proviso was extended because with the change in the proviso, a defense was created to 2 (e). That Senate action on 2 (b) gives no clue as to its meaning. Originally, Senator Robinson and Representative Patman introduced identical bills. Neither of these bills contained 2 (b) or any counterpart of it. This was also true that the bill was reported out by the Senate Judiciary Committee. Shortly before the bill was passed by the Senate, Senator Moore, of New Jersey, offered an amendment adding a new subsection which is the same as the present 2 (d). He stated that he was offering this amendment at the request of people have telephoned me today. Senator Robinson then said that he had not previously seen the amendment that he was in doubt about one aspect of it, but that he saw no objection to its being incorporated in the bill so that the conferees may consider it along with two other amendments which had been adopted earlier that day. Therefore, Section 2 (b) came into the Senate bill without any prior committee consideration or consideration by Senator Robinson, without any explanation as to its meaning or effect by the Senator who offered it and was accepted simply on the basis of throwing it into the part were later consideration of conflicts. We submit that the legislative history cited by Simplicity does not even inferentially support the construction of 2 (b) as creating substantive defences. It cites general statements as to the objective of the Robinson-Patman Act. None of them referred as Section 2 (b), even indirectly and the statements are in themselves, completely inconclusive. It points to a statement by the House Judiciary Committee that the Act was not intended to prevent the economy's incident to mass buying or the passing on such cost saving of the seller -- at the seller's customers. Simplicity asked why cost saving should not be a defense to discrimination in furnishing services and facilities when it is a defense to price discrimination. I think the answer, in part, is that price is an element of every sale. The various provisos of 2 (a) provide necessary flexibility in dealing -- isn't applying the section to the merit situations which involved price or pricing practices, giving a purchaser furnishing to in services their facilities is relatively rare. Specialized circumstances in which this is done, there is sufficient latitude provided by the limitation to limiting the prohibition to situations where the furnishing of services is not done on proportion in equal terms to all effected purchasers. Simplicity also contends that the economic effect of a price discrimination and discrimination in furnishing services and facilities is the same substance. And that therefore cost saving should be deemed the defense in both cases. But if furnishing services and facilities is tantamount to a price differential, the seller, if he has real occasion to furnish services and facilities, can give them on the same term so our purchasers and give those to -- for whom is cost through a lower -- a lower price. Then he has available to him all the defenses of Section 2 (a). There is another consideration in this connection. A price differential which is usually in the form of graduated quantity discounts is much more easily measurable against this saving in the seller's cost than is inequality in furnishing services or facilities. A difference in price is the difference in the specific amount. Difference in services and facilities has -- involves first determining what is the dollar value or amount of that difference and a query whether that value is cost to the seller or a value that the purchaser made and quite different Then, when you got that, you have to relate it in some way to unit sales. These are in quagmires of uncertainty and they avoided, if the statute is read according to its terms. That is his granting cost saving as a defense only in the case of price discrimination. It is also much simpler to determine the effect on competition of a price difference of a specific amount than where it involves difference in service and facilities to some purchasers and others. Congress may well have concluded that its objectives would be better served by making that kind of discrimination in outright prohibition. This would be merely to recognize that normally and almost inevitably, this involves adverse competitive effect. That it certainly tends to adversely effect competition and would eliminate from the proceeding the difficulty, time consuming factor of proof and counter proof as to a competitive effect. Now, I agree, there maybe reasonable difference of opinion as to whether this was sound policy to make this an outright prohibition. But that as to the wisdom of what Congress has done does not justify recasting statutory provisions which are plain and unambiguous. As I submit, these are both on their face and as shown by legislative history.
Hugo L. Black: I haven't been -- I'm not quite clear just how you construe, unless justifications shall be affirmed and to be made. I understand you to say that's procedural, but what kind of justifications can be made?
Charles H. Weston: The justification is any defense which the statute outside that provision creates or authorizes. For example, a cost justification which was what was --
Hugo L. Black: That's under (a).
Charles H. Weston: That which was under (a) and each one of the provisos of (a) would be of that character.
Hugo L. Black: Did you say that (a) is wholly separate and distinct from (e)?
Charles H. Weston: Yes.
Speaker: To --
Potter Stewart: Excuse me.
Charles H. Weston: Each one begins -- each one of these things -- it shall be unlawful and as I said, the courts had been absolutely uniform. There's been no deviation in holding that those provisos and the effect clause of 2 (a) may not be read into those prohibitory later sections.
Potter Stewart: And it's your position, Mr. Weston, that the only justification provided in the statute for a violation of (e) is that which appears in the proviso in (b), is that right?
Charles H. Weston: That's right.
Earl Warren: Mr. Simon.
William H. Simon: In the one minute that remains, may I answer Mr. Justice Black's question to Mr. Weston by saying that it is the position of the Commission here that the first clause of 2 (b) is meaningless and that it should be read out of the statute and they can see in their brief, Mr. Justice Black at page 23 of their second brief. They say, “It is true that the only affirmative defense authorized to a charge of discrimination in services or facilities is the meeting competition defense of Section 2 (b)'s proviso and that is the lower half of the proviso. And then, they continue in -- and in that sense, it is true that the first clause of Section 2 (b) adds nothing to the proviso in its application to a 2 (e) proceeding. And so, it is their flat position here. They say it adds nothing to the case, in effect, they would wipe the first clause of 2 (b) out as to a 2 (e) proceeding in spite of the fact that Congress expressly said that it should be applicable to a case involving discrimination in price or services or facilities, so the use of the words services or facilities in the first clause of 2 (e) makes clear that Congress intended it to be applicable to a 2 (e) case and yet they conceded is meaningless.
Earl Warren: We'll recess now.